COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 JEFFREY HAUSE,                                                No. 08-20-00197-CV
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                              34th District Court
                                                 §
 LG CHEM, LTD.,                                              of El Paso County, Texas
                                                 §
                            Appellee.                          (TC# 2018DCV3420)

                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until April 27, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Sean M. Higgins, the Appellee’s attorney, prepare the

Appellee’s Brief and forward the same to this Court on or before April 27, 2021.

       IT IS SO ORDERED this 25h day of March, 2021.


                                            PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.